Case: 0:18-cv-00058-DLB-EBA Doc #: 41 Filed: 01/09/20 Page: 1 of 2 - Page ID#: 843




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   ASHLAND DIVISION


 LEWIS BUSTETTER,

                          Plaintiff,

 v.                                                     Civil Action No. 0:18-cv-00058-DLB

 CEVA LOGISTICS U.S., INC.,

                          Defendants.


                                        NOTICE OF APPEAL


          Notice is hereby given that Plaintiff Lewis Bustetter hereby appeals to the United States

Court of Appeals for the Sixth Circuit from the following orders and judgment entered in this

action:

                    Dkt 27 PageID# 142-148 (December 26, 2018) (magistrate judge order
                     on motion to amend complaint);

                    Dkt 32 PageID# 171-181 (April 25, 2019) (order overruling objections
                     to magistrate judge’s order on motion to amend complaint);

                    Dkt 39 PageID# 824-841 (December 10, 2019) (memorandum and
                     order on cross-motions for summary judgment and attorneys’ fees);

                    Dkt 40 PageID# 842 (December 10, 2019) (judgment cross-motions
                     for summary judgment and attorneys’ fees).


                                           *********
Case: 0:18-cv-00058-DLB-EBA Doc #: 41 Filed: 01/09/20 Page: 2 of 2 - Page ID#: 844




       Date: January 9, 2020                Respectfully Submitted,


                                            s/ Andrew M. Grabhorn
                                            Michael D. Grabhorn
                                            m.grabhorn@grabhornlaw.com
                                            Andrew M. Grabhorn
                                            a.grabhorn@grabhornlaw.com
                                            Grabhorn Law | Insured Rights™
                                            2525 Nelson Miller Parkway, Suite 107
                                            Louisville, KY 40223
                                            p: (502) 244-9331
                                            f: (502) 244-9334
